Case 1:20-cr-00059-VSB Document 46
                                45 Filed 05/20/20
                                         05/18/20 Page 1 of 1




                                Application granted since there does not appear to be reason under the
                                Bail Reform Act to deny the temporary modification of Defendant’s
                                bail conditions. However, I hope that all those involved in the family
                                retreat will take appropriate steps to protect themselves and others in
                                light of the current COVID-19 pandemic. Defendant shall provide
                                Pretrial Services with her itinerary and any changes to that itinerary.




                                                                                      5/20/2020
